Citation Nr: 1757123	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  06-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to February 18, 2010, and 40 percent thereafter for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial disability rating in excess of 10 percent for arthritic changes of the left hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had honorable service with the United States Army from April 1983 to October 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington; a December 2005 rating decision by the RO in Pittsburg, Pennsylvania; and a June 2011 administrative decision by the RO in Pittsburg, Pennsylvania.  

In November 2004, the RO granted service connection for a left hip disorder and assigned an initial noncompensable disability rating.  In December 2005, the RO granted service connection for the lumbar spine disorder and assigned an initial noncompensable disability rating.  In June 2011, the RO denied the Veteran's request to reopen his claim for entitlement to service connection for hypertension.  In January 2012, the RO increased the disability rating for the left hip disorder from noncompensable to 10 percent, effective November 1, 2004.  In subsequent rating decisions, the RO increased the disability rating for the lumbar spine disorder from noncompensable to 10 percent, effective November 1, 2004, and from 10 percent to 40 percent, effective February 18, 2010.  

The issues of entitlement to increased ratings for a left hip disorder and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A November 2004 rating decision denied the claim of entitlement to service connection for hypertension; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for hypertension.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's hypertension was incurred in service.   


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

 "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied service connection for hypertension in November 2004.  The RO determined that the Veteran did not have a confirmed diagnosis of hypertension.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.

In June 2007, the Veteran filed a claim to reopen a claim for entitlement to service connection for hypertension.

Evidence received since the November 2004 rating decision includes December 2006 treatment records, a September 2011 medical opinion, and a November 2011 VA medical opinion.  The December 2006 medical records include a five day blood pressure check and a diagnosis of hypertension.  The September 2011 and November 2011 medical opinions found that the Veteran's hypertension was related to his military service. 

The medical evidence constitutes new and material evidence.  This follows because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for hypertension.  Accordingly, reopening of the claim for service connection for hypertension is warranted.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserted that his hypertension started in service. 

Service treatment records do not include a diagnosis of hypertension, but do include several elevated blood pressure readings.  A five day blood pressure check was completed from Monday, December 8, 2003, to Friday, December 12, 2003.  His blood pressure was 139/84 and 132/86 on Monday, 138/93 and 140/91 on Tuesday, 126/86 and 135/84 on Wednesday, 137/86 and 124/83 on Thursday, and 137/88 and 134/91 on Friday.  The service treatment records did not include a diagnosis of hypertension following the five day blood pressure check.  Shortly before his retirement, his elevated blood pressure readings included 141/83 in April 2001, 124/96 in August 2001, 138/92 in November 2003, 145/92 in March 2004, 142/100 in May 2004, and 132/94 in June 2004.  

Shortly after his discharge from service, treatment records show a blood pressure reading of 137/ 95 in May 2005 and 143/89 in June 2005.  A five day blood pressure check was completed from Thursday, December 7, 2006, to December 11, 2006.  His blood pressure was 145/98 and 142/101 on Thursday, 148/97 and 146/100 on Friday, 144/92 and 103/84 on Saturday, 136/95 and 137/91 on Sunday, ad 140/95 and 146/ 96 on Monday.

The medical evidence of record includes conflicting competent etiological opinions. 

A June 2004 VA examination indicated that the Veteran had borderline hypertension for two years, but did not require medication at that time.  His blood pressure was 126/90.  

The Veteran submitted a September 2011 opinion from his primary care manager, D.S. PA-C.  D.S. PA-C reviewed the Veteran's medical records dating back to June 1994 and opined that the Veteran had diastolic hypertension over the last few years of his military service.  In support of the opinion, D.S. PA-C referenced some of the Veteran's elevated blood pressure readings during service.  Specifically his blood pressure was 144/90 in June 1994; 152/84 in March 1999; 141/83 in April 2001; 143/94, 135/92, and 131/91 in July 2003; 138/90 in December 2003; 143/89 in February 2004, and 145/92 in March 2004.  D.S. PA-C explained that the Veteran had hypertension throughout his military career, but was not started on medication until 2006 when he was treated by a civilian doctor.  

A VA medical opinion was obtained in November 2011.  The VA examiner stated that the Veteran started to have elevated blood pressure readings in March 2003 following significant weight gain.  The VA examiner also noted that the Veteran had blood pressure readings above the high-normal range during his last year of service in 2004.  It was also noted that the Veteran had a blood pressure reading of 140/91 during his December 2003 five day blood pressure check.  The VA examiner explained that although his blood pressure readings in the last two years of service were only mildly elevated above the 140/90 mark, his elevated readings after weight gain in the last few years of service would be considered hypertension.  Ultimately, the VA examiner agreed with the opinion of D.S. PA-C, specifically, that he did have hypertension in the last two years of service.  

A December 2012 Hypertension Disability Benefits Questionnaire (DBQ) showed that the Veteran was diagnosed with hypertension in December 2006.  The physician indicated that the Veteran had hypertension from 1994 to 2006, but that he only required lifestyle modification at that time.  He started taking blood pressure lowering agents in 2006.  His blood pressure was currently being controlled with medication.  

Another VA medical opinion was provided in May 2015.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by his active duty service.  The VA examiner explained that there was no formal diagnosis of essential hypertension during his military service.  Specifically, the in-service five day blood pressure check was normal and not diagnostic of essential hypertension.  The examiner also stated that the Veteran was not formally diagnosed with and treated for essential hypertension until after service.  With respect to the elevated blood pressure readings amongst normal blood pressure readings during service, the examiner stated that such was normal and was not a diagnosis of hypertension.  The VA examiner addressed the favorable medical opinions and noted that the opinions were based on occasional elevated blood pressure readings amongst normal blood pressure recordings, which did not meet the diagnostic criteria of essential hypertension.  Furthermore, it is considered normal for blood pressure to temporarily rise as a result of pain, fear, straining, exercise, dehydration, illness, and etcetera.  

After considering the conflicting medical opinions, the Board finds that the Veteran is entitled to service connection for hypertension.  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions is within the province of the adjudicators).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125 (West 2014); White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2 (2017).

As noted above, the medical evidence is clear that the Veteran had elevated and normal blood pressure readings in the last few years of his military service, however, the service treatment records do not include a clinical diagnosis during service.  The June 2004 VA examiner found borderline hypertension for two years without the need for medication.  D.S. PA-C concluded that although the Veteran was not formally diagnosed until after service, his elevated blood pressure readings during service indicated diastolic hypertension.  The November 2011 VA examiner agreed with D.S. PA-C, but further explained that the elevated blood pressure in the last few years were the result of significant weight gain during that time.  The December 2012 DBQ noted that the Veteran had hypertension from 1994 to 2006, which required lifestyle modification until he was prescribed medication in 2006.  Finally, the May 2015 VA examiner acknowledged the elevated blood pressure readings during service, but concluded that it was normal to have the elevated blood pressure readings amongst normal pressure readings.  The May 2015 VA examiner also gave explanations for occasional elevated blood pressure readings.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  When considering the medical opinions regarding the etiology of the Veteran's hypertension, the Board finds that the evidence is in equipoise.  Thus, in giving the Veteran the benefit of the doubt, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is granted. 


REMAND

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's left ankle and lumbar spine was last assessed in June 2015 VA examinations; however, the examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate orthopedic examinations.  

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the current severity of the Veteran's service-connected left hip disorder and lumbar spine disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left hip disorder and lumbar spine disorder conducted during the course of the appeal.  If the examiner is unable to do so, he or she should explain why.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resorting to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


